DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 5, filed January 13, 2022, with respect to the rejection of claim 12 under 102(a)(1) in view of Nagy et al. (US 2014/0018559) and Bertoli et al. (WO 2011/009843) have been fully considered and are persuasive in view of the cancellation of claim 12.  The rejection of claim 12 under 102(a)(1) in view of Nagy et al. (US 2014/0018559) and Bertoli et al. (WO 2011/009843) has been withdrawn. 
Applicant’s arguments, see page 5, filed January 13, 2022, with respect to the rejection of claim 6 under 112(d) been fully considered and are persuasive in view of the cancellation of claim 6.  The rejection of claim 6 under 112(d) has been withdrawn. 
Applicant’s arguments, see page 5, filed January 13, 2022, with respect to the rejection of claim 17 under 112(d) been fully considered and are persuasive in view of the cancellation of claim 17.  The rejection of claim 17 under 112(d) has been withdrawn. 
Allowable Subject Matter
Claims 1-5, 7 – 11, 13 – 16, 18 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims are allowed for the reasons set out in the remarks section of Applicant’s amendment received September 27, 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622